Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors General Electric Company: We consent to the incorporation by reference in the registration statement Form S-3 (Registration Nos. 33-50639, 33-29024, 333-59671, 333-72566, 333-177803 and 333-177804 ), on Form S-4 (Registration No. 333-107556), and on Form S-8 (Registration Nos. 333-01953, 333-42695, 333-74415, 333-83164, 333-98877, 333-94101, 333-65781, 333-88233, 333-117855, 333-99671, 333-102111, 333-142452, 333-155587, 333-158069, 333-158071,333-163106 and 333-177805) of General Electric Company of our report dated February 24, 2012, with respect to the statement of financial position of General Electric Company and consolidated affiliates as of December 31, 2011 and 2010, and the related statements of earnings, changes in shareowners’ equity and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, which report appears in the December 31, 2011 annual report on Form 10-K of General Electric Company. Our report refers to a change in the method of accounting for variable interest entities in 2010; and, a change in the method of accounting for impairment of debt securities, business combinations and noncontrolling interests in 2009. /s/ KPMG LLP Stamford, Connecticut February 24, 2012
